Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 11/4/20.
Claims 1, 8 and 15-20 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 1, 8 and 15 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.
Claim Objections
Claims 17-20 objected to because of the following informalities:  Claims 17-20 recite “the system job description analyzer…” Claims 17-20 depend from claim 15. Applicant has cancelled system from claim 15.  Appropriate correction is required.


Examiner note:  Regarding Claims 8-14 directed to computer program product comprising computer readable storage medium, specification at [0036]-[0037] recites “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. Therefore, Claim 8-14 are directed towards statutory categories of invention.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7- 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 8,099,415 B2) I view of Zhang et al. (US 7,533,094 B2), further in view of SriKrishna et al. (US 2013/0031088 A) and Dolan (US 7,013,264 B2)


Regarding Claims 1, 8 and 15,  Luo discloses the method/medium/system for assessing similarity between two job description documents (Col 2 lines 1-5 accessing similarity between documents), the method comprising: 
Luo discloses receiving, by a job description analyzer, a first and a second job description document (Fig 3 # 302 job descriptions are retrieved from a variety of external sources, Col 6 lines 58-61), wherein each of said first and second job description documents comprises sentences represented as a set of actions (Col 7 lines 17-35, Col 12 lines 45-65 Table 4 shows job listing with description sentences including set of actions such as understanding customer , an object corresponding to each action (Col 12 lines 45-65 Table 4 expertise and desire to work with industrial data) and a set of attributes corresponding to said object (Col 13 lines 1-12 Table 4 attributes such as PhD in machine learning, AI etc. software development skills); 
Luo discloses parsing, by said job description analyzer, said first and second job description documents to generate a first and a second set of an action-object-attribute triplet representation (Fig 5 # 502-504 parse the text of the job description, Col 12 lines 1-5 job listing creates a vector of the words of the text pf the job listing, Col 12 lines 45-65, Col 13 lines 1-10 Table 4 showing job description with action/object and attributes, Col 13 lines 49-59), wherein said first set of action-object-attribute triplet representation is associated with said first job description document and said second set of action-object-attribute triplet representation is associated with said second job description document (Col 12 lines 1-5 job listing creates a vector of the words of the text of the job listing to determine the intersection of the vectors between two documents);  and 
Luo discloses calculating by said job description analyzer hash values for each job description to do pair wise comparison (Fig 7 # 702-712, Col 13 lines 54-67, Col 14 lines 1-16) and a similarity measure such as Kullback-Leibler divergence is used to do pair-wise comparison to determine near-duplicates (Col 2 lines 47-51). However, Luo does not specifically teach calculating, by said job description analyzer, a similarity score between said first and second sets of action-object-attribute triplet representations by hierarchically matching said first and second sets of action-object-attribute triplet representations across said first and second job description documents  
Zhang teaches calculating, by said job description analyzer, a similarity score between said first and second sets of action-object-attribute triplet representations by hierarchically matching said first and second sets of action-object-attribute triplet representations across said first and second job description documents  (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating, by said processor, a similarity score between said first and second sets of action-object-attribute triplet representations by hierarchically matching said first and second sets of action-object-attribute triplet representations across said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).
Luo does not teach determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents
Zhang teaches determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents( Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65, Col 6 lines 30-37 similarity scores between one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by said job description analyzer, a degree of similarity between said first and said job description documents based on said similarity score, wherein the higher a value of said similarity score, the greater the degree of similarity between said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).
Luo/Zhang do not teach wherein a sentence tokenizer of said job description analyzer identifies a list of sentences in each of said first and second job description documents using natural language processing, wherein a word tokenizer of said job description analyzer identifies an action-object-attribute triplet representation for each sentence using dictionaries, language taxonomies and natural language processing; Luo, however, teaches algorithm employing a character frequency and word frequency analysis on one or more fields/description of job listing to calculate inter-source and intra-source hash value (Col 10 lines 15-20, 25-47) and identifying duplicate and near duplication job listings (Col 7 lines 49-60)
SriKrishna teaches wherein a sentence tokenizer of said description analyzer identifies a list of sentences in each of said first and second description documents using natural language processing (Fig 3B # 311 sentence tokenization, [0095] a sentence tokenization block 311 is used to break up the text into a list of sentences using natural language processing), wherein a word tokenizer of said  description analyzer identifies an action-object-attribute triplet representation for each sentence using natural language processing (Fig 3B # 312 word tokenization, [0096]-[0097] each word in each sentence is tokenized by work tokenization, [0080] Such word groups ("noun phrases") improve the relevance of documents that are identified by relevance engine 130 because nouns describe subject matter and concepts, [0098] Each sequence of words that matches a predetermined pattern 315 (such as adjective-noun or triple representation) is selected by multi-word group detection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a sentence tokenizer of said description analyzer identifies a list of sentences in each of said first and second description documents using natural language processing; wherein a word tokenizer of said  description analyzer identifies an action-object-attribute triplet representation for each sentence using natural language processing, as disclosed by SriKrishna in the system disclosed by Luo/Zhang, for the motivation of providing a method of finding relevant documents by matching word groups against the text of the interest document ([0063] SriKrishna)
Luo/Zhang/ SriKrishna do not teach using dictionaries, language taxonomies 
Dolan teaches description analyzer identifies a list of sentences in each of said first and second description documents using natural language processing (Col 2 lines 65-67, Col 3 lines 1-5 natural language processing system to gain understanding of a textual input segment or to identify a relationship between two textual segments, Col 12 lines 56-58 entire document (sentence) is fed into the analyzer to find similar documents), wherein description analyzer identifies for each sentence using dictionaries (Fig 2C #116 obtain dictionary definitions, language taxonomies ( Col2 lines 50-55 Dictionary based work has focused mainly on the creation of lexical knowledge bases, specifically taxonomies, from machine readable dictionaries.)and natural language processing (Col 2 lines 65-67, Col 3 lines 1-5 natural language processing system to gain understanding of a textual input segment or to identify a relationship between two textual segments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a sentence tokenizer of said description analyzer identifies a list of sentences in each of said first and second description documents using natural language processing; wherein a word tokenizer of said  description analyzer identifies an action-object-attribute triplet representation for each sentence using natural language processing, as disclosed by Dolan in the system disclosed by Luo/Zhang/SriKrishna, for the motivation of 

Regarding Claims 2, 9 and 16, Luo as modified by Zhang/SriKrishna/Dolan teaches the method as recited in claim 1 further comprising: 
Luo does not specifically teach calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents. 
Zhang teaches calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features. The similarity system then iteratively calculates the similarity scores for each pair of objects based on the similar scores of the pairs of features calculated during a previous iteration and calculates the similarity scores for each pair of features based on the similarity scores of the pairs of objects calculated during a previous iteration. , Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating semantic similarity scores among actions of said first and second sets of action-object-attribute triplet representations amongst said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).

Regarding Claims 3, 10 and 17, Luo as modified by Zhang/SriKrishna/Dolan teaches the method as recited in claim 2 further comprising: 
Luo does not specifically teach calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents. 
Zhang teaches calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features. The similarity system then iteratively calculates the similarity scores for each pair of objects based on the similar scores of the pairs of features calculated during a previous iteration and calculates the similarity scores for each pair of features based on the similarity scores of the pairs of objects calculated during a previous iteration. , Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating semantic similarity scores among objects and attributes of said first and second sets of action-object-attribute triplet representations corresponding to matched actions amongst said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).
 

Luo teaches receiving additional content to be added to said first and second job description documents (Col 6 lines 50-58 metadata for each job description is enriched);
parsing said added content to generate further action-object-attribute triplet representations;  updating said first and second sets of action-object-attribute triplet representations with said further generated action-object-attribute triplet representations (Fig 5 # 502-504 parse the text of the job description, Col 12 lines 1-5 job listing creates a vector of the words of the text pf the job listing, Col 12 lines 45-65, Col 13 lines 1-10 Table 4 showing job description with action/object and attributes, Col 13 lines 49-59;  and 
Luo discloses calculating hash values for each job description to do pair wise comparison (Fig 7 # 702-712, Col 13 lines 54-67, Col 14 lines 1-16) and a similarity measure such as Kullback-Leibler divergence is used to do pair-wise comparison to determine near-duplicates (Col 2 lines 47-51). However, Luo does not specifically teach calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents. 
Zhang teaches calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating said similarity score between said updated first and second sets of action-object-attribute triplet representations by hierarchically matching said updated first and second sets of action-object-attribute triplet representations across said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).

Claims 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 8,099,415 B2) in view of Zhang et al. (US 7,533,094 B2) further in view of SriKrishna et al. (US 2013/0031088 A) and Dolan (US 7,013,264 B2) as applied to claim 3, further in view of Buhrmann et al. (US 2016/0232160 A1)

Regarding Claims 4, 11 and 18, Luo as modified by Zhang/SriKrishna/Dolan teaches the method as recited in claim 3 further comprising:
Luo/Zhang do not teach following limitations identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents; identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions; and. Zhang, however teaches identifying assignments of objects with similarity scores (Col 3 lines 27-32); identifying assignments of attributes amongst said first and second job description documents corresponding to matching pairs of objects (Col 2 lines 55-28 mapping from each object to its feature/attribute) and determining maximum similarity/dissimilarity (Col 2 lines 56-67)
Buhrmann teaches identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents (Fig 12 # 676 high quality action in job listing, [0042] obtaining higher order semantic concept comparison as related to Abstract Semantic Analysis of Natural Language Text Using the Notion of Higher Order Conceptual ;  identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions ([0046] an arbitrary input text may be compared with the concept map of each sample text within a corpus to produce a conceptual relevance score defining the conceptual relationship between the input text and any corpus text, [0136]);  and identifying assignments of attributes amongst said first and second job description documents corresponding to matching pairs of objects (Fig 6 # 382-388 attributes that are similar, [0056] Upon reviewing these dynamic universal descriptions of the attributes, [0136] Given a query document (e.g., job description), the similarity of the facts in the particular embodiment's knowledge base and the query document can be valued and represented a list of ordered pairs of the form (fact, relevancies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying assignments of actions with highest semantic similarity scores amongst said first and second job description documents; identifying assignments of objects with highest semantic similarity scores amongst said first and second job description documents corresponding to matching pairs of actions; as disclosed by Buhrmann in the system disclosed by Luo/Zhang, for the motivation of providing a method for the determination of a relatedness metric of an information source, for example the text of a document, to an ontologized lexicographic knowledge base in order to produce a conceptual representation of the document which then is used to determine its meaning within the context of an arbitrary and/or predefined corpus.([0013] Buhrmann) 
 
Regarding Claims 5, 12 and 19, Luo as modified by Zhang/SriKrishna/Dolan /Buhrmann teaches the method as recited in claim 4 further comprising: 
 Luo does not specifically teach hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents. 
Zhang teaches hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents (Col 3 lines 40-68, Col 8 lines 10-25 In block 308, the component combines the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score (matching score) for the objects for the current iteration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hierarchically combining semantic similarity scores of identified assignments of objects and attributes to generate one matching score per pair of actions in said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col 1 lines 8-10 Zhang) by determining similarity score for each object and feature (Col 2 lines 55-60 Zhang).

 
Regarding Claims 6, 13 and 20, Luo as modified by Zhang/SriKrishna/Dolan /Buhrmann teaches the method as recited in claim 5 further comprising: 
Luo does not teach combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents. 
Zhang teaches combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents. (Col 3 lines 40-68, Col 6 lines 13-20, Col 8 lines 10-25 In block 308, the component combines the initial similarity scores and the diagonal adjustments similarity scores to give the similarity score for the objects for the current iteration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included combining said matching scores corresponding to all matching action pairs to create one document similarity score for said first and second job description documents, as disclosed by Zhang in the system disclosed by Luo, for the motivation of providing a method of determining similarity between items, objects and various features (Col .

Response to Arguments
Applicant's arguments filed 11/4/20 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in claim rejection above.
With regards to applicant arguments, that cited art does not teach calculating similarity score, Examiner respectfully disagrees. Zhang teaches calculating, by said job description analyzer, a similarity score between said first and second sets of action-object-attribute triplet representations by hierarchically matching said first and second sets of action-object-attribute triplet representations across said first and second job description documents  (Col 2 lines 51-67 To calculate similarity scores for pairs of items, the similarity system initializes a similarity score for each pair of objects and each pair of features., Col 3 lines 18-32 The similarity system may represent the similarity between pairs of objects in a similarity matrix S.sub.o and the similarity between pairs of features in a similarity matrix S.sub.f, where S.sub.o[i, j] indicates the similarity between object i and object j and where S.sub.f [i, j] indicates the similarity between feature i and feature j., Col 5 lines 25-34 create feature by object matrix to determine similarity, Col 5 lines 56-65, Col 1 lines 46-55 a document may be represented by a feature vector indicating keywords that the document contains.  A feature vector may have a dimension for each possible feature.  For example, if there are 50 predefined keywords, then the feature vector has a dimension of 50)
With regards to 101 rejection, claims have been amended to include sentence tokenizer/ word tokenizer using natural language processing to assess similarity. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Canright et al. (US 2007/0185871) disclose analyzing at least two of the set of documents with at least a portion of a similarity graph constructed among the set of documents and analyzing the at least two of the set of documents with the at least a portion of the similarity graph.
Brdiczka et al. (US 8,612,457 B2) discloses comparing documents based on different document-similarity calculation methods using adaptive weighting
Cranfill et al. (US 9,355,151 B1) discloses assessing similarity between two non-standardized data set
CN105786781A discloses job description text similarity calculation based on model.
CN101079026A discloses text similarity and similarity calculation method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629